Citation Nr: 1544711	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from October 1979 to October 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a July 2014 decision, the Board denied that Veteran's claims for service connection for a low back disability.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims, and by a March 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required in accordance with the Joint Motion for Remand before the Veteran's claim is adjudicated.

The Veteran seeks service connection for a low back disability.  He was afforded a VA examination in November 2008.  The examiner diagnosed him with lumbago and neuropathy involving the right lower extremity, but did not provide an opinion as to the etiology of either condition.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was then rescheduled for a VA examination in November 2010.  He did not report to this examination due to conflicting obligations.  A VA examination was rescheduled for May 2011, but the Veteran once again did not appear.  However, the record shows that that a copy of the February 2012 supplemental statement of the case (SSOC) was returned as undeliverable.  The SSOC was sent to the Veteran's old address in Pascagoula, Mississippi.  Therefore, it is unclear whether the Veteran received proper notice of the date and time of the May 2011 VA examination.  As such, another VA examination should be scheduled and the Veteran should be notified at the correct address now of record.

Accordingly, the case is REMANDED for the following actions:

1. After seeking the correct address for the Veteran, schedule him for an appropriate VA examination.  The claims file must be made available to, and reviewed by, the examiner.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back condition is related to his periods of ACDUTRA and INACDUTRA. 

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




